DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “approximately 130 microns” at line 9. However, the term “approximately 130 microns” in claim 1 is a relative term which renders the claim indefinite.  The term “approximately 130 microns" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term approximately 130 microns, therefore, the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in art would understand what 
 	Claim 1 recites “substantially equal” at line 14. However, the term “substantially equal” in claim 1 is a relative term which renders the claim indefinite.  The term “substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term substantially equal, therefore, the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in art would understand what amount of deviation is acceptable. Examiner suggest to amend the above claim limitation to “equal”.
 	Claim 1 recites “substantially free of gaps” at line 14. However, the term “substantially free of gaps” in claim 1 is a relative term which renders the claim indefinite.  The term “substantially free of gaps" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term substantially free of gaps, therefore, the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in art would understand what amount of deviation is acceptable. Examiner suggest to amend the above claim limitation to “free of gaps”.



Response to Arguments
 	Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112b … applicant asserts that terms such as approximately and substantially do not render a claim indefinite. For example: the United States Court of Appeals for the Federal Circuit has expressly approved use of term substantial in claims …. Cordis Corp. v. Medtronic AVE, Inc. 339F.3d 1352, 1360 (Fed Cir. 2003) … For example, in Ex parte Eastwood, Brindle and Kolb … applicant respectfully asserts that terms of degree are not inherently indefinite … in this case, use of terms approximately and substantially according to the Federal Circuit’s interpretation of the MPEP are not indefinite as the level of precision indicated by the rejection …” on pages 4-5 of remark. 
 	In response, examiner respectfully disagrees because specification does not provide written description as to what amount of deviation constitute “approximately 130 microns”, “substantially equal” and “substantially free of gaps”, hence it is unclear as to how the examiner would use the prior art for reading on claim limitation. For example: does substantially equal includes a plus or minus five degrees or some other numbers. 
As required by MPEP, there should be some standard of reasonable precision in the use of language in the specification or standard for measuring the meaning of the term of degree. Currently, applicant has not provided any definition for “approximately 130 microns”, “substantially equal” and “substantially free of gaps” to define metes and bounds of claimed invention or a reasonably clear and exclusive definition in order to 
 	

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Judd (US 2012/0177772).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, removing rough portions of the core and cavity shutoff bands to define a core rough parting plane and a cavity rough parting plane, respectively, wherein the core and cavity rough parting planes are offset by at most approximately 130 microns from the respective core and cavity finished parting planes.

Examiner’s Comment
	(1) The closest prior art was Judd. The prior art show that the a method for forming tool (fig.2 and abstract, i.e., injection mold assemblies) providing a forming tool (224) having a core (224b) with a core shutoff band (238b) and a cavity (224a) with a cavity shutoff band (238a), removing rough portions of the core and cavity shutoff bands (para.0045, i.e., 238a, 238b, … , may be produced by machining) to define a core rough parting lanes and a cavity rough parting plane (imaginary planes spaced a small . 
 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761